Citation Nr: 1540906	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	John P. March, Agent


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active duty service from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia. 

The Veteran was originally represented by the Veterans of Foreign Wars (VFW).  In July 2011, the Veteran appointed an agent, John P. March, as his representative.  In November 2012, the appeal was certified to the Board.  Shortly thereafter, the current representative attempted to revoke his representation for the appeal.  In February 2015 letter, the Board informed the current representative that the attempted December 2012 revocation attempt was invalid, and instructed him on how to appropriately withdraw services pursuant to 38 C.F.R. § 20.608(b).  He was provided 30 days to submit a motion demonstrating good cause for revocation.  As no response was received, John P. March remains the current representative of record.


REMAND

In March 2015, the Board remanded this matter for additional development, to include instructing the RO to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge from the Board at the RO.

The Board's review of the record reveals that further development on the matter of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder is warranted.

The Veteran provided the RO with his correct, current mailing address in a July 2015 written statement and a July 2015 Report of General Information (VA Form 27-0820).  However, the July 2015 RO letter notifying him of his scheduled Board videoconference hearing in September 2015 was mailed to an incorrect address.  In that letter, the RO informed the Veteran that he had been scheduled for a videoconference hearing instead of a Travel Board hearing to allow for his hearing to be scheduled sooner.  He was informed that he could decline the videoconference hearing in favor of a Travel Board hearing if he wished.  

A hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  Accordingly, on remand, the RO should clarify the Veteran's current mailing address as well as his preference as to whether he wants a Board videoconference or Travel Board hearing.  Thereafter, the Veteran should be scheduled for his requested hearing and notice of the requested hearing must be mailed to him at his correct, current mailing address.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and confirm his current mailing address as well as his preference as to whether he wants a videoconference or Travel Board hearing.  Update all VA systems of records accessible by VA personnel with this confirmed mailing address.

2.  Thereafter, the RO must schedule the Veteran for a Travel Board or Board videoconference hearing, pursuant to his request, at the earliest available opportunity.  The RO should notify the Veteran and his agent of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015), and should associate a copy of such notice with the record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

